Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-4, 8-13, and 17-20 are pending and are allowed herein.
	Claim 7 is cancelled herein.
	All previous grounds of rejection are withdrawn herein in view of Applicant’s amendments.
	The requirement for election/restriction is withdrawn herein.
	This is a corrected notice of allowability.  The IDS filed 08/02/2022 has been considered and does not change the notice of allowability previously mailed.  For clarity of the record, the Notice of Allowability is restated herein.  
Authorization for this Examiner’s amendment was given in an interview with Agent Romans on 06/02/2022.

The application has been amended as follows: 
Claim 7. (Cancelled)


The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Valverde et al (WO2016/030841).  The prior art, while teaching many of the instantly claimed components, does not directly teach all of the instantly requirement elements, in their specific orientations, and in their designated amounts and size requirements.  Further, Applicant has provided multiple declarations, which taken in combination provide evidence that the mere substitution or combination of the dimethicone polymers and copolymers are not merely a matter of substituting functional equivalent components.  As such, in light of the amendments and evidence, it would require improper hindsight reconstruction for one of ordinary skill in the art to arrive at the instantly claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOVE/Primary Examiner, Art Unit 1611